Citation Nr: 1606834	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for degenerative arthritis, lumbar spine status post L5-S1 fusion, with surgical scar.
 
2.  Entitlement to an initial evaluation in excess of 20 percent prior to December 7, 2009, and in excess of 40 percent from December 7, 2009, for radiculopathy of the right lower extremity.

3.  Entitlement to total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of July 2008 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge at a December 2015 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  At his December 2015 Travel Board hearing, the Veteran alleged that he left his most recent job in 2000 as a result of his service-connected back disability.  Accordingly, the issue of TDIU has been raised.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to determine the severity of his service-connected back condition and associated radiculopathy of the right lower extremity was in November 2013.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has asserted a worsening of both conditions, specifically at his December 2015 Travel Board hearing.  The Veteran also asserted that he experienced neurological symptoms in his arm, which should be evaluated in order to determine if he has an associated neurological condition.  Additionally, the Veteran stated that his surgical scar associated with his L5-S1 fusion surgery is painful.  

As a result, a new examination is necessary in order to determine the current severity of his service-connected back condition and radiculopathy of the right lower extremity, and to determine whether separate evaluations are warranted for a neurological condition of the upper extremities and the surgical scar.

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.


Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for conditions on appeal and request that he forward any additional records to VA to associate with the claims file.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  This includes treatment records from the Northampton VAMC.

2.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current severity of the Veteran's service-connected back disability and associated radiculopathy of the right lower extremity.  

The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability and radiculopathy of the right lower extremity, to include the severity and duration of any other symptomatology associated with the Veteran's service connected back disability.  The examiner should also comment on whether the Veteran has current associated neurological condition of the upper extremities.  In addition, the examiner should assess the severity of the Veteran's surgical scar.

In particular, the examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b) Describe in detail the severity of  the Veteran's radiculopathy of the right lower extremity.

c)  Determine whether the Veteran has a current neurological condition of the upper extremities that is associated with the Veteran's service-connected back disability.  If so, describe in detail the neurological manifestations of such a condition.

d)  Describe in detail the appearance of the Veteran's surgical scar on the back and any associated symptomatology associated with the scar.

e)  Describe any functional limitations in any employment setting attributable to the Veteran's lumbar spine disability and right lower extremity radiculopathy.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
 
3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




